DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 20 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. The recorded steps of method claim 19 on computer-readable recording medium does not further limit the subject matter of  claim 19.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 20 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to non-statutory subject matter.
Claim 20 is directed to "a computer-readable recording medium on which the analysis program ....” A claim that covers both statutory and non-statutory embodiments (under the broadest reasonable interpretation of the claim when read in light of the specification and in view of one skilled in the art) embraces subject matter that is not eligible for patent protection and therefore is directed to non-statutory subject matter. For example, machine readable media can encompass non-statutory transitory forms of signal transmission, such as, a propagating electrical or electromagnetic signal per se. See In re Nuijten, 500 F.3d 1346, 84 USPQ2d 1495 (Fed. Cir. 2007). When the broadest reasonable interpretation of machine readable media in light of the specification as it would be interpreted by one of ordinary skill in the art encompasses transitory forms of signal transmission, a rejection under 35 U.S.C. 101 as failing to claim statutory subject matter is appropriate. Because the recitation of "computer-readable medium" in claim 20 encompasses non-statutory transitory forms of signal transmission under the broadest reasonable interpretation, claim 20 is directed to non-statutory subject matter. Amendment of claim 20 to recite a "non- transitory computer-readable medium", if supported by the specification, would appear to address these rejections.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 8-13 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over English translation of Junpei JP2017072542A in view of Yamada US 2002/0093350 A1.

Regarding Claim 1, Junpei teaches an analysis method for performing an analysis process using optical measurement (fig. 1, light emission analyzer 1, abs. par. [0023]) for a semiconductor device (fig. 1, semiconductor device 1000, par. [0023]) the method comprising: acquiring first waveform data (fig. 1, waveform DP, par. [0026]) which is a time waveform obtained by optical measurement for each of a plurality of positions on a first semiconductor device (laser light 1008 scans a predetermined region on the main surface of the semiconductor device 1000, par. [0027]); 
Junpei does not explicitly teach acquiring second waveform data which is a time waveform obtained by the optical measurement for each of a plurality of positions on a second semiconductor device; calculating a degree of correspondence between the first 
and analyzing a defective part of the first or second semiconductor device on the basis of the calculated degree of correspondence for each of the plurality of positions.  
However Yamada teaches acquiring second waveform data (fig. 2, second waveform, par. [0052]-[0055]) which is a time waveform obtained by the  measurement for each of a plurality of positions on a second semiconductor device(fig. 2, second chip, par. [0055]); calculating a degree of correspondence (fig. 2, a waveform comparator 25 for comparing the signal waveforms, par. [0053], [0055]). between the first waveform data for each of the plurality of positions of the first semiconductor device (fig. 2, first chip, par. [0055]) and the second waveform data for each of the plurality of positions of the second semiconductor device (fig. 2, second chip, par. [0055]) which correspond to the plurality of positions (fig. 1, signal waveforms stored in the memories 23 and 24, par. [0053]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a comparison means for comparing the waveforms obtained from the plurality of the test samples and stored in the memory means and outputting an information related to positions on the test samples when there is a difference in current value between the stored current waveforms, which exceeds a predetermined value, as taught in Yamada in modifying the apparatus of 

Regarding Claim 2, Junpei and Yamada teaches the analysis method according to claim 1, further comprising: ACTIVE. 122794306.01ATTORNEY DOCKET NO.: 046884-6968-00-US-602509mapping the calculated degree of correspondence for each of the plurality of positions onto coordinates to generate correspondence degree image data (fig. 1, computer 1006, two-dimensional map, par. [0005]-[0006], [0027]),
 Junpei does not explicitly teach wherein, in the analyzing, a defective part of the first or second semiconductor device is analyzed on the basis of the correspondence degree image data.  
Yamada teaches wherein, in the analyzing, a defective part of the first or second semiconductor device (fig. 2, first chip and second chip, par. [0053]) is analyzed on the basis of the correspondence degree image data  (fig. 1, a waveform comparator 25 for comparing the signal waveforms stored in the memories 23 and 24, a defective chip determination device 26 for determining the quality of contact hole on the basis of a result of comparison from the waveform comparator 25, par. [0053]), (fig. 1, outputting the defect position to an image display, par. [0054).  
The references are combined for the same reason already applied in the rejection of claim 1.
Regarding Claim 3, Junpei and Yamada teaches the analysis method according to claim 2, Junpei  further teaches wherein, in the analyzing, positions are tracked from a position where the degree of correspondence is relatively low on the coordinates to a par. [0041], [0043]).  

Regarding Claim 4, Junpei and Yamada teaches the analysis method according to claim 3, Junpei further teaches wherein, in the analyzing, a circuit diagram is created on the basis of mask data related to one of the first semiconductor device and the second semiconductor device and a position tracking route is determined on the basis of the circuit diagram (par. [0041]).  

Regarding Claim 8, Junpei and Yamada teaches the analysis method according to claim 1, Junpei further teaches wherein light is emitted to a plurality of positions of the first semiconductor device (the laser light from the semiconductor device 1000, that is, the reflected light 1009 (broken line) as the detection light 1010 to the photodetector 1004, par. [0025]) or the second semiconductor device to which a test signal has been input and reflected light from the plurality of positions is measured (laser light 1007 emitted by the laser light source 1003 is incident on the laser optical system 1001 and irradiates the semiconductor device, par. [0024], scanning the predetermined area with the laser light 1008, the power of the frequency component in the predetermined area is obtained, par. [0027]) to acquire the first waveform data (fig. 1, waveform DP, par. [0026]) (fig. 1, two-dimensional map, par. [0027])or the second waveform data.  
Regarding Claim 9, Junpei and Yamada teaches the analysis method according to  claim 1, Junpei further teaches wherein light emission from a plurality of positions of the first semiconductor device the laser light from the semiconductor device 1000, that is, the reflected light 1009 (broken line) as the detection light 1010 to the photodetector 1004, par. [0025]) or the second semiconductor     device to which a test signal has been input is measured (laser light 1007 emitted by the laser light source 1003 is incident on the laser optical system 1001 and irradiates the semiconductor device, par. [0024], scanning the predetermined area with the laser light 1008, the power of the frequency component in the predetermined area is obtained, par. [0027]) to acquire the first waveform data or the second waveform data (fig. 1, waveform DP, par. [0026]-[0027]).  

Regarding Claim 10, Junpei teaches an analysis apparatus (fig. 1, light emission analyzer 1, abs., par. [0023]) that performs an analysis process using optical measurement for a semiconductor device (fig. 1, semiconductor device 1000, par. [0023]), the apparatus comprising: a light detector (fig. 1, photodetector 1004, par. [0024]) configured to detect light from the semiconductor device to which a test signal (fig. 1, test pattern 1013, par. [0027]) has been input; an optical system (fig. 1, laser optical system 1001, par. [0025]) for guiding light from the semiconductor device to the light detector; and a control device (fig. 1, computer 1006, par. [0024]) being electrically connected to the light detector, wherein the control device is configured to: acquire first waveform data (fig. 1, waveform DP, par. [0026]) which is a time waveform obtained by the optical measurement for each of a plurality of positions on a laser light 1008 scans a predetermined region on the main surface of the semiconductor device 1000, par. [0027]) and analyze a defective part of the first or second semiconductor device on the basis of the calculated degree of correspondence for each of the plurality of positions (specify a fault location by comparing with a two-dimensional map in the case where no fault has occurred with respect to a fault location, par. [0042]-[0043]).
Junpei does not explicitly teach second waveform data which is a time waveform obtained by the optical measurement for each of a plurality of positions on a second semiconductor device; calculate a degree of correspondence between the first waveform data for each of the plurality of positions of the first semiconductor device and the second waveform data for each of the plurality of positions of the second semiconductor device which correspond to the plurality of positions.
However Yamada teaches second waveform data (fig. 2, second waveform, par. [0052]-[0055]) which is a time waveform obtained by the measurement for each of a plurality of positions on a second semiconductor device (fig. 2, second chip, par. [0055]); calculate a degree of correspondence between the first waveform data (fig. 1, signal waveforms stored in the memories 23 and 24, par. [0053]) for each of the plurality of positions of the first semiconductor device (fig. 2, first chip, par. [0055]) and the second waveform data for each of the plurality of positions of the second semiconductor device (fig. 2, second chip, par. [0055]) which correspond to the plurality of positions (fig. 2, a waveform comparator 25 for comparing the signal waveforms, par. [0053], [0055]).


Regarding Claim 11, Junpei and Yamada teaches the analysis apparatus according to claim 10, Junpei teaches wherein the control device maps (fig. 1, computer 1006, par. [0005]-[0006], [0027]) the calculated degree of correspondence for each of the plurality of positions onto coordinates to generate correspondence degree image data (fig. 1, two-dimensional map, par. [0027]).
 Junpei does not explicitly teach the control device analyzes a defective part of the first or second semiconductor device on the basis of the correspondence degree image data.  
	Yamada teaches the control device analyzes a defective part of the first or second semiconductor device (fig. 2, first chip and second chip, par. [0053]) (fig. 1, a waveform comparator 25 for comparing the signal waveforms stored in the memories 23 and 24, a defective chip determination device 26 for determining the quality of contact hole on the basis of a result of comparison from the waveform comparator 25, par. [0053]) on the basis of the correspondence degree image data (fig. 1, outputting the defect position to an image display, par. [0054).  
The references are combined for the same reason already applied in the rejection of claim 10.
Regarding Claim 12, Junpei and Yamada teaches the analysis apparatus according to claim 11, Junpei teaches wherein the control device (fig. 1, computer 1006, par. [0041]) tracks positions from a position where the degree of correspondence is relatively low on the coordinates to a position where the degree of correspondence is relatively high on the coordinates using the correspondence degree image data to analyze the defective part (par. [0043]).  

Regarding Claim 13, Junpei and Yamada teaches the analysis apparatus according to claim 12, Junpei further teaches wherein the control device creates a circuit diagram on the basis of mask data related to one of the first semiconductor device and the second semiconductor device and determines a position tracking route on the basis of the circuit diagram (par. [0041]).  

Regarding Claim 17, Junpei and Yamada teaches the analysis apparatus according to claim 10, Junpei teaches further comprising: a light source (fig. 1, computer 1003, par. [0024]) configured to emit light (fig. 1, computer 1007, par. [0024]); and an optical scanning unit (fig. 1, laser light 1008 scans, par. [0027]) configured to scan the semiconductor device (fig. 1, computer 1000, par. [0024]) with the light emitted from fig. 1, computer 1006, par. [0024]) controls the optical scanning unit (fig. 1, laser light 1008 scans, par. [0027]) such that light is emitted to a plurality of positions of the first semiconductor device (laser light 1007 emitted by the laser light source 1003 is incident on the laser optical system 1001 and irradiates the semiconductor device, par. [0024], scanning the predetermined area with the laser light 1008, the power of the frequency component in the predetermined area is obtained, par. [0027]) and thePage 8 second semiconductor device and measures reflected light (the laser light from the semiconductor device 1000, that is, the reflected light 1009 (broken line) as the detection light 1010 to the photodetector 1004, par. [0025])(fig. 1, reflected light 1009, par. [0027]) from the plurality of positions of the first semiconductor device and first waveform data (fig. 1, two-dimensional map, par. [0027]).  
Junpei does not explicitly teach the second semiconductor device (fig. 2, f second chip, par. [0053]) to acquire the second waveform data (fig. 2, second waveform, par. [0052]-[0055]).
The references are combined for the same reason already applied in the rejection of claim 10.
Regarding Claim 18, Junpei and Yamada teaches the analysis apparatus according to claim 10, Junpei teaches wherein the control device measures light emission (fig. 1, photodetector 1004, par. [0025]-[0026]) from the plurality of positions of the first semiconductor device (fig. 1, computer 1006, par. [0025]-[0026]) 

Yamada teaches the second semiconductor device (fig. 2, first chip and second chip, par. [0053]) to acquire the first waveform data (fig. 2, first waveform, par. [0052]-[0055]) and the second waveform data (fig. 2, second waveform, par. [0052]-[0055]).
The references are combined for the same reason already applied in the rejection of claim 10.
Regarding Claim 19, Junpei teaches an analysis program that causes a computer (fig. 1, computer 1006, par. [0024]) to function as steps of: acquiring first waveform data (fig. 1, waveform DP, par. [0026]) which is a time waveform obtained by optical measurement (fig. 1, light emission analyzer 1, abs, par. [0023]) for each of a plurality of positions on a first semiconductor device (fig. 1, semiconductor device 1000, par. [0023]), which is a time waveform obtained by the optical measurement for each of a plurality of positions on a second semiconductor device (laser light 1008 scans a predetermined region on the main surface of the semiconductor device 1000, par. [0027]); and ACTIVE. 122794306.01ATTORNEY DOCKET NO.: 046884-6968-00-US-602509analyzing a defective part of the first or second semiconductor device on the basis of the calculated degree of correspondence for each of the plurality of positions (specify a fault location by comparing with a two-dimensional map in the case where no fault has occurred with respect to a fault location, par. [0042]-[0043]).  

However Yamada teaches second waveform data (fig. 2, second waveform, par. [0052]-[0055]) which is a time waveform obtained by the measurement for each of a plurality of positions on a second semiconductor device (fig. 2, second chip, par. [0055]); calculating a degree of correspondence between the first waveform data (fig. 2, first waveform, par. [0052]-[0055]) for each of the plurality of positions of the first semiconductor device (fig. 2, second chip, par. [0055]) and the second waveform data (fig. 2, second waveform, par. [0052]-[0055]) for each of the plurality of positions of the second semiconductor device which correspond to the plurality of positions (fig. 2, a waveform comparator 25 for comparing the signal waveforms, par. [0053], [0055]).
The references are combined for the same reason already applied in the rejection of claim 10.
Claims 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Junpei in view of Yamada as applied to claim 1 above, and further in view of Kitagawa et al. US 2010/0231253 A1 (hereinafter referred to as Kitagawa).

Regarding Claim 5, Junpei and Yamada teaches the analysis method according to claim 1, Junpei and Yamada do not teach wherein, in the calculating, a degree of correspondence between changes in amplitudes of the time waveforms in the first waveform data and the second waveform data is calculated.  
Kitagawa teaches herein, in the calculating, a degree of correspondence between changes in amplitudes of the time waveforms in the first waveform data and the second waveform data is calculated (claim 1).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention wherein intensity of the electromagnetic wave oscillation waveform generated by irradiating pulse laser beam to diffusion region is compared with previously measured intensity of the electromagnetic wave oscillation waveform generated by irradiating pulse laser beam on structure of reference device, as taught in Kitagawa in modifying the apparatus of Junpei and Yamada. The motivation would be the measurement error due to the fluctuation of the electromagnetic wave detection sensitivity of the testing apparatus can be eliminated.

Regarding Claim 6, Junpei, Yamada and Kitagawa teaches the analysis method according to claim 5, Kitagawa further teaches wherein, in the calculating, the degree of correspondence is calculated on the basis of rising and falling timings in the first waveform data and the second waveform data (fig. 4, 6, stp. S16, par. [0069]).  
The references are combined for the same reason already applied in the rejection of claim 5.

Regarding Claim 7, Junpei, Yamada and Kitagawa teaches the analysis method according to claim 5, Kitagawa further teaches wherein, in the calculating, a result of comparison with a threshold value in the first waveform data and the second waveform data is calculated at a plurality of timings and the degree of correspondence is calculated on the basis of the comparison results at the plurality of timings (fig. 4, 6, stp. S16, par. [0069]).  
The references are combined for the same reason already applied in the rejection of claim 5.
Claims 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Junpei in view of Yamada as applied to claim 10 above, and further in view of Kitagawa et al. US 2010/0231253 A1 (hereinafter referred to as Kitagawa).
 
Regarding Claim 14, Junpei and Yamada teaches analysis apparatus according to claim 10, Junpei and Yamada do not teach wherein the control device calculates a degree of correspondence between changes in amplitudes of the time waveforms in the first waveform data and the second waveform data.  
Kitagawa teaches herein, in the calculating, a degree of correspondence between changes in amplitudes of the time waveforms in the first waveform data and the second waveform data is calculated (claim 1).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention wherein intensity of the electromagnetic wave oscillation waveform generated by irradiating pulse laser beam to diffusion region is 

Regarding Claim 15, Junpei, Yamada and Kitagawa teaches the analysis apparatus according to claim 14, Kitagawa further teaches wherein, in the calculating, the degree of correspondence is calculated on the basis of rising and falling timings in the first waveform data and the second waveform data (fig. 4, 6, stp. S16, par. [0069]).  
The references are combined for the same reason already applied in the rejection of claim 14.

Regarding Claim 16, Junpei, Yamada and Kitagawa teaches the analysis apparatus according to claim 14, Kitagawa further teaches wherein, in the calculating, a result of comparison with a threshold value in the first waveform data and the second waveform data is calculated at a plurality of timings and the degree of correspondence is calculated on the basis of the comparison results at the plurality of timings (fig. 4, 6, stp. S16, par. [0069]).  
The references are combined for the same reason already applied in the rejection of claim 14.
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Junpei in view of Yamada as applied to claim 19 above, and further in view of Koizumi US 2015/0076354 A1.
Regarding Claim 20, Junpei and Yamada does not teach a computer-readable recording medium on which the analysis program according to claim 19 is recorded.
Koizumi teaches a computer-readable recording medium on which the analysis program(par. [0141]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a storage medium to record computer executable instructions, as taught in Koizumi in modifying the apparatus of Junpei and Yamada. The motivation would be storing instructions.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY G MCDONNOUGH whose telephone number is (571)272-6552. The examiner can normally be reached M-F 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MELISSA KOVAL can be reached on (571) 272-2121. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COURTNEY G MCDONNOUGH/Examiner, Art Unit 2866                                                                                                                                                                                                        
/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858